Citation Nr: 9920312	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-04 343	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a rating greater than 10 percent for service 
connected migraine headaches.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 






INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1994 rating 
decision by the VA RO which granted service connection and a 
noncompensable rating for migraine headaches; the veteran 
appealed for a higher rating.  In a March 1996 decision, the 
RO assigned a higher rating of 10 percent for the condition.  
The veteran has not indicated that she is satisfied with this 
rating; thus, the claim for a higher rating remains on 
appeal.  AB v. Brown, 6 Vet.App. 35 (1993).  The veteran was 
scheduled for a May 1999 Travel Board hearing but she failed 
to report.  


FINDINGS OF FACT

The veteran has recurrent headaches, but she does not have 
characteristic prostrating migraine attacks occurring on the 
average of once a month.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.124a, Code 8100 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1986 to September 1993.  A review of her service 
medical records reveals that in July 1993 she reported a 
history of recurrent migraine headaches since her teenage 
years, and she said her last migraine was in March.  She 
related that she experienced a throbbing pain located above 
the left eye which did not respond to her usual treatment.  
She said that she was usually able to treat her headaches 
with over-the-counter medication and rest.  Neurological 
examination was unremarkable.  The diagnostic assessment was 
common migraine.  She was treated with medication.  

On VA examination in September 1993, the veteran related that 
she had a history of migraine headache pain over the left eye 
since 1991.  Neurological examination was within normal 
limits.  The diagnosis was cephalgia, migraine symptom 
complex.  

In an October 1993 decision, the RO denied service connection 
for the veteran's migraine headaches.  Service connection was 
granted for glomerulonephritis, and an ovarian cyst with left 
lower quadrant pain.  

In a December 1993 gynecological examination report, it was 
noted the veteran gave a history of severe or frequent 
headaches since 1993.  

In a May 1994 decision, the RO granted service connection for 
migraine headaches, with a noncompensable evaluation.  

In her July 1994 notice of disagreement with the 
noncompensable rating assigned for migraine headaches, the 
veteran said that she needed an increased dosage of 
medication to treat her migraine headaches.  She said that 
she had attacks as often as once a week and sometimes twice a 
week.  

The veteran was treated for migraine headaches in September 
1994 at a service department clinic.  She related that she 
had a history of migraines occurring weekly, with bitemporal 
pain and nausea.  On examination, she was alert and in no 
acute distress.  Neurological testing was within normal 
limits.  The diagnosis was migraine.  She was seen two days 
later in the clinic, complaining of vomiting and epigastric 
pain.  It was noted that she was currently receiving 
treatment for a urinary tract infection.  The diagnostic 
assessments were urinary tract infection, gastritis, and 
migraine headaches.  Subsequent records reflect that she had 
an allergic reaction to medication used to treat her urinary 
tract infection.  

In her January 1995 substantive appeal, the veteran noted 
that she frequently experienced severe migraine attacks.  She 
said that she remained employed but had diminished ability to 
care for her child during migraine attacks.  

In March 1995, the veteran was seen in a service department 
clinic for follow-up of a thyroid condition.  She noted a 
history of occasional headaches for which she took Naprosyn, 
1-2 times per week.  

In a March 1996 decision, the RO assigned a 10 percent 
evaluation for the veteran's service-connected migraine 
headaches.  

II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
migraine headaches is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
her claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Migraine, with characteristic prostrating attacks averaging 1 
in 2 months over the last several months, is rated 10 
percent.  Migraine, with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, is rated 30 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

The evidence of record reflects that the veteran reports 
taking medication for headaches approximately 1-2 times per 
week.  She has been able to maintain employment but relates 
that she had difficulty caring for her child during migraine 
attacks.  Although the veteran has given subjective 
complaints of headaches occurring once or twice a week, truly 
incapacitating or prostrating migraine attacks are not well 
documented.  The veteran's headaches occur with some degree 
of frequency, but are not generally shown to be prostrating 
in nature.  At best, the evidence demonstrates symptoms which 
approximate the criteria for 10 percent evaluation.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months, as required for a 
higher rating of 30 percent, have not been shown.  
Accordingly, a rating in excess of 10 percent is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for migraine 
headaches must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A rating in excess of 10 percent for migraine headaches is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

